DETAILED ACTION
This action is in response to the claims filed on January 10th, 2019. A summary of this action:
Claims 1-3 have been presented for examination.
The specification and drawings are objected to
Claims 1-3 are objected to
Claims 1-3 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al., “A model for fiber length attrition in injection-molded long-fiber composites”, 2013 in view of Lubansky, “An approximate solution to flow through a contraction for high Trouton ratio fluids”, 2007 and in further view of Hernandez et al., “Theoretical Analysis of Fiber Motion and Loads During Flow”, 2004
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Claim Interpretation
The claims are given their broadest reasonable interpretation in light of the specification to one of ordinary skill in the art.
The claims recite equations which involve the use of a “log” function, however neither the claims nor the specification make it clear what the base of the “log” function actually is. 
As such, under the BRI the “log” function encompasses the use of any base, e.g. log base 2, log base 10, log base e (the natural logarithm, also expressed as ln()), and the like. 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 is objected to as the claim recites “where µ represent fluid viscosity and k represents the contraction rate” in parenthesis, this should be its own clause within the sentence, i.e. “by µk, wherein µ represent fluid viscosity and k represents the contraction rate, at a location...”
Claim 1 is objected to as the claim ends with “cylinder).” however there is an equation recited after said period, i.e. the period should be after the equation
Claim 2 is objected to under a similar rationale, the claims end at the period
Claims 1 is objected to as the “0” recited in the equations and in the text is used both in a subscript format and in a normal script, the claims should use either entirely subscript, or entirely a normal script
Claims 2-3 are objected to as the claims recite elements that are not clearly legible, i.e. the subscripts in the text, e.g. see claim 3:

    PNG
    media_image1.png
    78
    388
    media_image1.png
    Greyscale

Claim 1 recites “the aspect ratio” however this element was not previously recited, this should be “an aspect ratio”
Claim 1 recites “which is the threshold...” this should recite “wherein the eigenvalue is a threshold...” 
Claim 1 recites “the buckling condition is represented by the following equation...” this should recite “the buckling condition is represented by an equation:
                
                    μ
                    k
                     
                    ≥
                     
                    -
                    
                        
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                        
                            4
                        
                    
                    E
                    
                        
                            r
                        
                        
                            0
                        
                        
                            '
                            4
                        
                    
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                                
                                    '
                                
                            
                        
                    
                
            
	wherein E is Young’s modulus” – the r0’ is already introduced in an above limitation
Claim 2 recites “writing the value...” for two limitations and then recites “taking” – these limitations are not performing a step of writing as part of a computer program, but are instead interpreted to merely part of the steps in the mathematical derivation, e.g. this is intended to reflect:                                  
                                    μ
                                    
                                        
                                            k
                                        
                                        
                                            b
                                            u
                                        
                                    
                                    =
                                     
                                    -
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            4
                                        
                                    
                                    E
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                        
                                            '
                                            4
                                        
                                    
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            

And this is not intended to reflect the method actually involving a step of writing or taking, e.g. with pen and paper, writing to memory, taking from memory, etc. 
The claim should read:
setting a threshold rbr as a fitting parameter to match experimental results or setting the threshold rbr based on a structural analysis of fiber breakage incorporating a breakage model; 
wherein the threshold rbr = µkbr/µkbu, wherein the µkbu represents a first value of µk for when the buckling condition μk is equal to                         
                            -
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    4
                                
                            
                            E
                            
                                
                                    r
                                
                                
                                    0
                                
                                
                                    '
                                    4
                                
                            
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    , and wherein µkbr represents a second value of µk for when the cylindrical fiber breaks”  
Or some similar recitation, i.e. the claim should convey that the method is not performing a step of “writing” as presently recited, but instead that these limitations are merely setting values for an equation. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
As per MPEP § 608.01(f) and 37 C.F.R. 1.84, “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;” – the drawings are objected to, they are presented without secure solid black lines and as such are not clearly legible

The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript 

The application papers are objected to because the equations are not clearly legible, including both the equations in bold and the equations that are recited in-line in the paragraphs. E.g. see ¶ 11 and equation 3, reproduced below – neither of these are clearly legible, nor numerous other equations/variables recited in the disclosure. The subscripts are not legible – e.g. for equation 3 there is no clear distinction between these three equations, i.e. one is for the x-axis, one for the y-axis, and the third for the z-axis, however the subscripts are illegible. 

    PNG
    media_image2.png
    168
    549
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    83
    750
    media_image3.png
    Greyscale


A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concept without significantly more. 

Step 1


Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

	The mathematical concept recited in claim 1 is:
	A method of calculating a buckling condition, which is a condition under which buckling occurs, of a cylindrical ... moving in a fluid when placed in a contraction flow, which is a flow toward a shrinkage in the longitudinal direction of the fiber, the buckling condition calculation method comprising the steps of:
	multiplying a dimensionless fluid stress distribution, uniquely determined with regard to the aspect ratio r0’ of the cylindrical fiber, by μk (where μ represents fluid viscosity and k represents the contraction rate) at a location where the cylinder is present, to obtain the fluid stress distribution acting on the cylinder surface in a contraction flow;
	and using a minimum eigenvalue λ0, which is the threshold for buckling derived from the fluid stress distribution on the cylinder surface, to derive the buckling condition, wherein the buckling condition is represented by the following equation (where E is Young's modulus and r0' is the aspect ratio of the cylinder). 
            
                μ
                k
                 
                ≥
                 
                -
                
                    
                        
                            
                                λ
                            
                            
                                0
                            
                        
                    
                    
                        4
                    
                
                E
                
                    
                        r
                    
                    
                        0
                    
                    
                        '
                        4
                    
                
                
                    
                        log
                    
                    ⁡
                    
                        
                            
                                r
                            
                            
                                0
                            
                            
                                '
                            
                        
                    
                
            
        

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention of claims 1-3 are directed towards a mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The claim recites the additional element of a cylindrical fiber
This element of a “fiber” is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Specifically, this is merely generally linking the claimed invention to a field of use in which there is a “fiber” in a contraction flow. 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 

The claimed invention is merely a mathematical solution to a mathematical problem, i.e. the claims are drawn towards a mathematical concept. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
There are no additional elements recited in the claimed invention that would amount to significantly more. 
The claim recites the additional element of a cylindrical fiber
This element of a “fiber” is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). 

In addition, the additional element of “fiber” as recited in the claimed activity of ““calculating a buckling condition...of a ... fiber...” is nothing more but applying the claimed invention to a well-understood, routine, and conventional activity. See MPEP § 2106.05(d).  The additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 
For evidence of this being well-understood, routine, and conventional activity see:
Phelps et al.,  “A model for fiber length attrition in injection-molded long-fiber composites”, as relied upon below 
Lubansky et al., “An approximate solution to flow through a contraction for high Trouton ratio fluids” as relied upon below
Xiang et al., “Simulation of shape dynamics of a long flexible fiber in a turbulent flow in the hydroentanglement process”, as cited in the relevant prior art below in the conclusion
See the citation list in the instant specification, page 2, ¶ 5 and see page 66, ¶ 15
See the other references cited in the pertinent prior art of record below
  
As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Regarding the Dependent Claims
Claim 2 merely recites additional steps for the mathematical concept, i.e. this is merely using the calculation of claim 1 to perform a second calculation 
Claim 3 merely recites additional steps for the mathematical concept, i.e. this is merely using the calculations of claims 1 and 2 to perform a third calculation 

The claimed invention is directed towards a mathematical concept without significantly more. The claimed invention is not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al., “A model for fiber length attrition in injection-molded long-fiber composites”, 2013 in view of Lubansky, “An approximate solution to flow through a contraction for high Trouton ratio fluids”, 2007 and in further view of Hernandez et al., “Theoretical Analysis of Fiber Motion and Loads During Flow”, 2004

Regarding Claim 1
Phelps teaches:
	A method of calculating a buckling condition, which is a condition under which buckling occurs, of a cylindrical fiber moving in a fluid when placed in a contraction flow, which is a flow toward a shrinkage in the longitudinal direction of the fiber, the buckling condition calculation method comprising the steps of: (Phelps, abstract, teaches a “model for fiber length attrition in a flowing fiber suspension” wherein § 2.3 ¶ 3 teaches “Consider a fiber of length                         
                            
                                
                                    l
                                
                                
                                    i
                                
                            
                        
                     whose long axis is oriented parallel to the unit vector p. Following Dinh and Armstrong [30] and other fiber suspension models, the fiber will be loaded in tension or compression, in proportion to the stretching or contraction rate parallel to the fiber axis.”, i.e. this is for a fiber flowing in a “contraction” flow wherein the contraction is a shrinkage that is along the fiber axis, i.e. the longitudinal direction)
	...
	...to derive the buckling condition, wherein the buckling condition is represented by the following equation (where E is Young's modulus and r0' is the aspect ratio of the cylinder). (Phelps, equation 12-14 teaches a buckling condition for a fiber wherein the buckling occurs when “compressive force” exceeds the “critical force” (equation 11) [the inequality below] wherein this buckling condition is based on the “aspect ratio” that is “raised to the forth 0’], wherein Ef is the “elastic modulus” [Young’s modulus] wherein this is also based on “a dimensionless rate-of-deformation tensor” [dimensionless fluid stress distribution] wherein § 2.3 ¶ 3 teaches that this includes the “contraction rate parallel to the fiber axis” as part of the rate-of-deformation tensor, in other words Phelps teaching a buckling condition wherein the buckling condition is dependent upon the dimensionless fluid stress deformation tensor wherein the tensor accounts for the “contraction rate” of the fluid surrounding the fiber wherein the buckling condition is further based on the aspect ratio – in regards to the viscosity – the “shear rate” of Phelps is based on the viscosity, see the combination with Lubansky for a technique of determining the deformation tensor based on multiplying with the contraction/extension rate and the viscosity, and for the minimum eigenvalue this is obvious)  
                
                    μ
                    k
                     
                    ≥
                     
                    -
                    
                        
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                        
                            4
                        
                    
                    E
                    
                        
                            r
                        
                        
                            0
                        
                        
                            '
                            4
                        
                    
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                                
                                    '
                                
                            
                        
                    
                
            

Phelps does not explicitly teach:
multiplying a dimensionless fluid stress distribution, uniquely determined with regard to the aspect ratio r0’ of the cylindrical fiber, by μk (where μ represents fluid viscosity and k represents the contraction rate) at a location where the cylinder is present, to obtain the fluid stress distribution acting on the cylinder surface in a contraction flow;
and using a minimum eigenvalue λ0, which is the threshold for buckling derived from the fluid stress distribution on the cylinder surface, 

Lubansky teaches: 
multiplying a dimensionless fluid stress distribution, uniquely determined with regard to the aspect ratio r0’ of the cylindrical fiber, by μk (where μ represents fluid viscosity and k represents the contraction rate) at a location where the cylinder is present, to obtain the fluid stress distribution acting on the cylinder surface in a contraction flow; (Lubansky, §1, ¶ 1 and the abstract teaches an approximate solution for “contraction flows” wherein page 88, col. 1, last paragraph teaches that the model is form “The fluid behaviour is chosen to represent the behaviour of dilute polymer or fibre systems” and see figure 1, to clarify § 10 ¶ 1 – “An approximate solution based on Binding’s analysis [12] has been presented for flow through an abrupt axisymmetric contraction for a fluid representing a suspension of elongated fibres or particles” [contraction flow with suspended fibers] wherein page 89, col. 1, ¶ 4 provides a list of assumptions including that there is a “constant shear viscosity” which is the multiplication of “shear viscosity” and the shear stress (see § 2, and one of ordinary skill would recognize the symbol for shear stress), and furthermore teaches an “extensional viscosity” based on the shear viscosity and “extensional rate”, in other words the “extensional viscosity” is the fluid viscosity multiplied by the contraction/extension rate, and the shear stress is determined obviously by multiplying the “extensional viscosity” with the shear rate [viscosity is known by a person of ordinary skill to be based on shear rate compared to shear stress, e.g. for Newtonian fluids shear stress = viscosity * shear rate] – to clarify – it would have been obvious to multiply the “extensional viscosity”, which is viscosity times a contraction/extensional rate, with a dimensionless stress distribution, e.g. shear rate, to obtain the shear stress acting on a fiber suspended in the flow, also see § 3 for the “deformation tensor”) 



Phelps, as modified by Lubansky, does not explicitly teach:
and using a minimum eigenvalue λ0, which is the threshold for buckling derived from the fluid stress distribution on the cylinder surface, 

Hernandez teaches: 
and using a minimum eigenvalue λ0, which is the threshold for buckling derived from the fluid stress distribution on the cylinder surface, (Hernandez, abstract, teaches a “model” for “fibers during flow” for a “criterion for the onset of buckling in shear flow” wherein page 6, col. 2 ¶ 1-2 teaches that buckling criteria are classically solved using “Eigenvalue analysis”, i.e. “a classical eigenvalue problem”, i.e. “Each Eigenvalue here corresponds to an actual buckled state of the discretized fiber.” – it would have been obvious as taken in combination to use an 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Phelps, as modified above on a system for modelling buckling of a fiber moving in a contraction flow with the teachings from Hernandez on solving a similar problem in a “classic Eigenvalue” technique. The motivation to combine would have been that the Eigenvalue technique would have allowed the system to determine each buckling mode/state, not just a single one (Hernandez, as cited above, “Each eigenvalue here corresponds to an actual buckled state”).

Regarding Claim 2
Phelps, as taken in combination above, teaches: 
	A method that uses the buckling condition described in claim 1 to calculate a breakage condition, which is a condition under which breakage occurs, of a cylindrical fiber, the breakage condition calculation method comprising the steps of:
	writing the value of μk when the buckling condition holds equality as μkbu;
	writing the value of μk when the cylindrical fiber breaks as μkbr, and writing the ratio of μkbr to μkbu as a threshold r, = μkbr/μkbu; (Phelps, as cited above, teaches this – Lin teaches determining the buckling ratio, in regards to the equation the claimed equation, and these limitations merely reduced down to the below, i.e. this reduces down to merely making it equal to)
                        
                            μ
                            
                                
                                    k
                                
                                
                                    b
                                    r
                                
                            
                            =
                             
                            -
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    4
                                
                            
                            E
                            
                                
                                    r
                                
                                
                                    b
                                    r
                                
                            
                            
                                
                                    r
                                
                                
                                    0
                                
                                
                                    '
                                    4
                                
                            
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     =>                         
                            μ
                            
                                
                                    k
                                
                                
                                    b
                                    r
                                
                            
                            =
                             
                            -
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    4
                                
                            
                            E
                            
                                
                                    r
                                
                                
                                    0
                                
                                
                                    '
                                    4
                                
                            
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            *
                            
                                
                                    μ
                                    
                                        
                                            k
                                        
                                        
                                            b
                                            r
                                        
                                    
                                
                                
                                    μ
                                    
                                        
                                            k
                                        
                                        
                                            b
                                            u
                                        
                                    
                                
                            
                            =
                            >
                             
                            μ
                            
                                
                                    k
                                
                                
                                    b
                                    u
                                
                            
                            =
                            -
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    4
                                
                            
                            E
                            
                                
                                    r
                                
                                
                                    0
                                
                                
                                    '
                                    4
                                
                            
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    


	taking the threshold rbr as a fitting parameter and setting rbr to match experimental results or setting rbr based on structural analysis of fiber breakage incorporating a breakage model; (Phelps, § 2.4, ¶ 1-2 teaches using a “fitting parameter” for fiber breakage)
	and determining the value of μkbr at breakage by replacing μk with μkbr/rbr, and replacing the inequality sign with the equality sign in the buckling condition, wherein the breakage condition is represented by the following equation (Phelps, as taken in combination above, renders this obvious – see above). 
                
                    μ
                    
                        
                            k
                        
                        
                            b
                            r
                        
                    
                    =
                     
                    -
                    
                        
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                        
                            4
                        
                    
                    E
                    
                        
                            r
                        
                        
                            0
                        
                        
                            '
                            4
                        
                    
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    r
                                
                                
                                    0
                                
                                
                                    '
                                
                            
                        
                    
                
            
 

Regarding Claim 3
Phelps, as taken in combination above, teaches: 
	A method that uses the breakage condition described in claim 2 to forecast fiber length distribution, which is the distribution of cylindrical fiber lengths, the fiber length distribution forecasting method comprising the steps of:
	determining a maximum value μkmax among historical data of μk up to a predetermined measuring point; (Phelps, page 14, col. 2 teaches using the model for a fiber length model for a 
	and calculating the cylindrical fiber's aspect ratio r0’max by assigning the maximum value μkmax to the breakage condition μkbr; (Phelps, see page 14, col. 2 – this is obvious from the ratio being used, and see equation 17 – rearranging this equation while accounting for the maximum/critical shear rate would obviously result in the maximum aspect ratio)
	wherein cylindrical fiber diameter df is used to determine fiber length before breakage df/ro'max and fiber length after breakage dl/(2ro'max).(Phelps, as cited above, renders this obvious, as Phelps is providing a means to determine the fiber length before/after breakage based on the fiber diameter – the length after breakage is merely the obvious assumption that the fiber breaks at the center, which, as taught by Phelps, is where the “compressive force” is centered (page 14, col. 1, ¶ 2) – this is obvious that the fiber would have broken in the center, as the force is in the center, in regards to the distribution - § 2.4 “A small value of S corresponds to a high probability of breakage occurring near the fiber center, while a large S value distributes the probable breakage points more evenly along the fiber length.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benjamin Lewis, “The Use of the Flexural Modulus in the Comparison of Fiber Orientation Models for Concentrated Suspensions in Short Fiber-Filled Thermoplastics”, 2013, Master’s Thesis, Baylor University, see pages 29-30 – this relates the Phelps’s model to “Forgacs” which is an equation for fiber buckling based on the aspect ratio, viscosity, elastic modulus, and shear stress
Cong Zhang, “Modeling of Flexible Fiber Motion and Prediction of Material Properties”, 2011, Master’s Thesis, Baylor University, page 58 – this is another teaching of Forgacs and clarifies that this is for fibers in a shear flow, and for a “critical buckle aspect ratio” 
Fan et al., “MODELING AND MATERIAL DATA ISSUES OF INJECTION MOLDING SIMULATION”, 2017 – see figure 1 and figure 3, this shows how a “fiber breakage model” is used in a system for simulating composites 
Lin et al., “Effect of Fibers on the Flow Property of Turbulent Fiber Suspensions in a Contraction”, 2007 – see abstract and figure 1, this is a flow model for a fiber in a contraction flow
Manikantan, “DYNAMICS OF SINGLE SEMIFLEXIBLE FILAMENTS IN A VISCOUS FLUID”, 2012  - see page 69, equations A.7 and A.8., this is a dimensionless ratio of “strain” for buckling to shear rate using eigenvalues and aspect ratio (                        
                            ε
                        
                     is aspect ratio) 
Mitsoulis et al., “Bagley correction: the effect of contraction angle and its prediction” – page 312, equation 9 relates the shear stress/shear rate to the viscosity with an extensional rate [contraction rate], see figure 2 as well and figure 9
Salinas et al., “Bending and Breaking Fibers in Sheared Suspensions”, 1981, see page 25 – this is a buckling criteria for a fiber in a fluid flow
Sarkar et al., “ESTIMATION OF ELONGATIONAL VISCOSITY FROM CONTRACTION FLOW”, see page 1, col. 2, especially equation 1, this is a relation between elongation/contraction rate in flow to shear stress and viscosity (also see equation 3)
Xiang et al., “Simulation of shape dynamics of a long flexible fiber in a turbulent flow in the hydroentanglement process” – see § 2 and equation 1, this is another description of Forgacs and clarifies that the shear rate is a function of the deformation rate tensor and that the buckling criteria is based on this and the aspect ratio as well as the viscosity and Young’s modulus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128